Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael G. Rodriguez Reg. No.: 60236 on 4/22/2021.

The application has been amended as follows: 
1.	A method comprising: 
identifying a set of observable features about one or more users;
generating latent features about the one or more users based on compressing data corresponding to the set of observable features into the latent features;
sorting latent features about a particular user, from the latent features about the one or more users, into one or more clusters, each of the one or more clusters representing verbal utterances of a group of users that share a portion of the latent features about the particular user, wherein the one or more clusters is identifiable based on a size, density, or centroid; and

8.	An electronic device comprising: a memory; and
a processor operably connected to the memory, the processor configured to: identify a set of observable features about one or more users; 
generate latent features about the one or more users based on compressing data corresponding to the set of observable features into the latent features;
sort latent features about a particular user, from the latent features about the one or more users, into one or more clusters, each of the one or more clusters represents verbal utterances of a group of users that share a portion of the latent features about the particular user, wherein the one or more clusters is identifiable based on a size, density, or centroid; and
generate a language model that corresponds to a specific cluster of the one or more clusters, the language model representing a probability ranking of the verbal utterances that are associated with the group of users of the specific cluster.
15.	A non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that, when executed by a processor of an electronic device, causes the processor to: 
identify a set of observable features about one or more users;
generate latent features about the one or more users based on compressing data corresponding to the set of observable features into the latent features;
sort latent features about a particular user, from the latent features about the one or more users, into one or more clusters, each of the one or more clusters represents 
generate a language model that corresponds to a specific cluster of the one or more clusters, the language model represents a probability ranking of the verbal utterances that are associated with the group of users of the specific cluster.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application recites variations of an invention as follows:
Regarding claim 1:
A method comprising: 
identifying a set of observable features about one or more users;
generating latent features about the one or more users based on compressing data corresponding to the set of observable features into the latent features;
sorting latent features about a particular user, from the latent features about the one or more users, into one or more clusters, each of the one or more clusters representing verbal utterances of a group of users that share a portion of the latent features about the particular user, wherein the one or more clusters is identifiable based on a size, density, or centroid; and
generating a language model that corresponds to a specific cluster of the one or more clusters, the language model representing a probability ranking of the verbal utterances that are associated with the group of users of the specific cluster.


An electronic device comprising: a memory; and
a processor operably connected to the memory, the processor configured to: identify a set of observable features about one or more users; 
generate latent features about the one or more users based on compressing data corresponding to the set of observable features into the latent features;
sort latent features about a particular user, from the latent features about the one or more users, into one or more clusters, each of the one or more clusters represents verbal utterances of a group of users that share a portion of the latent features about the particular user, wherein the one or more clusters is identifiable based on a size, density, or centroid; and
generate a language model that corresponds to a specific cluster of the one or more clusters, the language model representing a probability ranking of the verbal utterances that are associated with the group of users of the specific cluster.

Regarding claim 15:
A non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that, when executed by a processor of an electronic device, causes the processor to: 
identify a set of observable features about one or more users;
generate latent features about the one or more users based on compressing data corresponding to the set of observable features into the latent features;
sort latent features about a particular user, from the latent features about the one or more users, into one or more clusters, each of the one or more clusters represents 
generate a language model that corresponds to a specific cluster of the one or more clusters, the language model represents a probability ranking of the verbal utterances that are associated with the group of users of the specific cluster.

The highlighted portions indicate the significant portions in combination with all the recited limitations as claimed. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the highlighted portion and its connections.

Result of Prior Art search
Prior art references, such as those listed in the notice of references, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations as stated above.

Consideration under 35 USC 101
	The claimed language is directed towards generating a language model by generating latent features in relation to observable features about one or more users and sorting such latent features into clusters of verbal utterances. By compressing the data corresponding to the observable features into latent features and sorting latent features of a particular user into clusters, wherein such latent features of a particular user is related to clusters composed of verbal utterances of a group of users indicates an improvement of generating a language model corresponding to a specific cluster of the one or more clusters. Limitations such as “generating latent features about the one or more users based on compressing data corresponding to the set of observable features into the latent features” and “sorting latent features about a particular user, from the latent features about the one or more users, into one or more clusters, each of the one or more clusters representing verbal utterances of a group of users that share a portion of the latent features about the particular user …” indicate significantly more than the judicial exception of an abstract idea in the form of mental process. For these reasons, the claims are eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656